Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C 101. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a program” encompasses a signal and signals are non-statutory. See MPEP 2106.03

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitatani et al. (US20130217441) hereafter Kitatani.

1. Regarding claim 1, Kitatani discloses an information processing apparatus (figs 1-4B, para 0047-0080 shows an information processing apparatus 20 in communication with the mobile object 10) comprising: 
a recognition unit that recognizes one or more subjects from a captured image (fig 3 (s7) and paras 0068- 0069 discloses the computing means 22 extracts the car 37 as a candidate of the feature from the captured image meeting the claim limitations, examiner notes that due to the recital of one or more only one subject is required to be met); 
an estimation unit that estimates a feeling of an image capturing person for each of the recognized subjects on a basis of data regarding a line-of-sight of the image capturing person and sensor data of the image capturing person associated with the captured image (paras 0048-0051, 0068-0072 discloses when the user (image capturing person) focusses on the car 37 (i.e the visual field of the user of the line-of-sight of the user) and further discloses estimating the feeling of the user regarding the car 37 (recognized subject) using the brain wave sensor 11 (i.e for example, when the sensor 11 is a brain wave sensor (associated with the image capturing person) and the brain waves acquired by the brain wave sensor indicate a positive feeling about the car 37 (i.e estimating the feeling of an image capturing person) meeting the above claim limitations); and 
an image processing unit that performs image processing of reflecting the feeling for each of the subjects in the captured image (fig 4B and paras 0070-0072 discloses the computing means 22 extracts as shown in fig 4B features 41, 42 and 43 and also discloses when the brain waves indicate a positive feeling (i.e feeling of the image capturing person), the car 37 which is more artificial object is extracted as the feature amongst the mountain and the flower and if the brain waves indicate a negative feeling (i.e the feeling of the image capturing person) the mountain 35 and the flower 36 are extracted as the features from the image meeting the above limitations of image processing (i.e the features processed based on the feeling), examiner notes that the specifics of the image processing are not required by the current claim). 

2. Claim 15 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1 (figs 1-3 shows the method/algorithm steps).

3. Claim 15 is a corresponding program claim of claim 1. See the corresponding explanation of claim 1 (figs 1-3 shows the method/algorithm/program steps).

Claims 1, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasakido Yuki et al. JP2015046069 hereafter Sasakido.

4. Regarding claim 1, Sasakido discloses an information processing apparatus (figs 1-2, 16, paras 0006-0013, 0016, 0023, 0026-0028, 0039-0044,0050-0059, 0078, 0103, 0113, 0120, 0143-0148 0152, 0156-0158 shows and discloses an image processing apparatus) comprising: 
a recognition unit that recognizes one or more subjects from a captured image (fig 1 and paras 0039-0043, 0053-0054, 0057, 0059, 0078, 0091, 0113, 0120 discloses extracting (recognizes) the target information (i.e one or more subjects (as seen in fig 1 and disclosed at para 0043), examiner notes that fig 1 shows multiple targets however due to the recital of or in the claim only one is required to be met) from each image captured by the user of the head mount device 10 meeting the claim limitations, para 0079 discloses the acquisition unit 11 extracts (recognizes) the target information (subject) and the emotion score (feeling) from the property of the received/captured image meeting the above claim limitations, para 0091 discloses even when a plurality of imaging targets are included in an image (i.e one or more recognized subjects in the captured image) captured by the user, the emotion determination server 40 can individually specify the emotion of the user to each imaging target meeting the limitations of a recognition unit recognizes one or more subjects from the captured image, examiner notes that the specifics of recognizes/recognition are not required by the current claim); 
an estimation unit that estimates a feeling of an image capturing person for each of the recognized subjects on a basis of data regarding a line-of-sight of the image capturing person (fig 1 shows a person or user wearing the head mount device 10 and capturing an image of the targets, and paras 0016, 0041-0045, 0053, 0057, 0156 discloses estimating (determining) the feeling (emotion) of the user (i.e the image capturing person wearing the head mount device 10 capturing the image of the subjects at a line of sight of the user (as seen in fig 1, paras 0053, 0156) and the recognized targets (i.e identify the emotion of each imaging target appearing in the image (each recognized target or subjects) and the emotion of the user to each of the photographing targets (i.e the recognized or extracted) subjects meeting the above claim limitations, para 0120 discloses an emotion determination server acquires an image photographed by a user, specifies an emotion of a user by using an emotion score (feeling) extracted from the acquired image meeting the above claim limitations) and sensor data of the image capturing person associated with the captured image (paras 0013, 0051, 0055, 0147, 0152 discloses the biological sensor value from the user (i.e the image capturing person as seen in fig 1) and also discloses the biological sensor 12 generates the emotion score (i.e feeling) meeting the above claim limitations); and 
an image processing unit that performs image processing of reflecting the feeling for each of the subjects in the captured image (fig 1 and paras 0016, 0023, 0026-0028, 0041-0045, 0053-0054, 0057, 0059, 0079, 0113, 0143-0148, 0156 discloses the server 40 acquires each image captured by the user (i.e the image capturing person) and extracts the target information and the emotion score from each image (meeting the limitations of image processing unit performing image processing of reflecting the emotion (feeling)), examiner also notes that above cited paras shows and discloses the displayed information of each of the photographing targets (i.e each of the recognized subjects) appearing in the image and the emotion (feeling) of the user for each of the targets (subjects) meeting the claim limitations, para 0027 discloses the emotion determiner server 40 extracts a pair of the arousal degree and the pleasure (feelings) from all the images (i.e the image processing reflecting the feeling) to which the user ID (subject) to be subjected to the determination meeting the above claim limitations, paras 0078- 0079 discloses the acquisition unit 46 acquires from an image, object information indicating an object to be photographed in an image captured by the user and an emotion score collected from a user when the image is captured and the acquisition unit 11 extracts the target information (subject) and the emotion score (feeling) from the property of the received/captured image (i.e image processing for reflecting the feeling) meeting the above claim limitations, para 0016 also discloses further the head mounted device 10 generates the arousal degree and the pleasure degree of the user from the acquired biological sensor value. Then the head mount device 10 assigns generated combination of wakefulness and the pleasure to an image as an emotion score (i.e image processing), examiner notes that the specifics of image processing are not required by the current claim, also due to the recital of one or more subject earlier in the claim only one subject is required to be met).  

5. Claim 15 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1. Paras 0157-0159 discloses a computer with a CPU executing the steps meeting the claim limitations.
6. Claim 16 is a corresponding program claim of claim 1. See the corresponding explanation of claim 1. Paras 0157-0159 discloses a computer with a CPU executing program instructions meeting the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitatani in view of el Kaliouby et al., (US20140112540) hereafter Kaliouby.

7. Regarding claim 2, Kitatani discloses the information processing apparatus according to claim 1. Kitatani discloses the line of sight of the user for capturing the images and the sensor data as seen in paras 0048-0051, 0068-0072. Kitatani however is silent and do not recite in exact claim language wherein the data regarding a line-of-sight and the 
	Kaliouby shows and discloses wherein the data regarding a line-of-sight and the sensor data are time-series data from a predetermined period of time before acquisition of the captured image to the acquisition (figs 2-3 and paras 0030, 0034 shows and discloses the series of line of sights 224, 234, 244, 254,264, 274 etc data and the sensor data from a predetermined period of time before the acquisition of the captured image to the acquisition meeting the claim limitations). Before the effecitive filing date of the invention was made, Kitatani and Kaliouby are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be the combination of the multiple sources can allow multiple coverage of the capture data and thereby making it possible to provide a higher quality mental state (feeling) analysis in para 0018. Therefor it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kaliouby in the apparatus of Kitatani to obtain the invention as specified in claim 2.

8. Regarding claim 3, Kitatani and Kaliouby discloses the information processing apparatus according to claim 2. Kitatani wherein the estimation unit estimates a feeling of the image capturing person in a time zone in which the image capturing person has kept gazing at the subject, the time zone being determined on a basis of the data regarding a line-of- sight (i.e paras 0069-0072 discloses the user focuses on the car 37 and detecting the direction of the eyes of the user (image capturing person) detecting the feeing of the user when the user was gazing (at the time of focusing (line of sight) the subject)). Kaliouby also shows and discloses the gaze direction, timeline and the line-of-sight direction fig 2 and paras 0026 and 0030. Kitatani and Kaliouby together would therefore meet the limitations of claim 3.

9. Regarding claim 4, Kitatani and Kaliouby discloses the information processing apparatus according to claim 3. Kitatani discloses further wherein the estimation unit estimates a feeling of the image capturing person on a basis of the sensor data (paras 0048-0051, 0068-0072 discloses when the user (image capturing person) focusses on the car 37 (i.e the visual field of the user of the line-of-sight of the user) and further discloses estimating the feeling of the user regarding the car 37 (recognized subject) using the brain wave sensor 11 (i.e for example, when the sensor 11 is a brain wave sensor (associated with the image capturing person) and the brain waves acquired by the brain wave sensor indicate a positive feeling about the car 37 (i.e estimating the feeling of an image capturing person on the basis of the sensor data 11) meeting the above claim limitations).  

10. Regarding claim 5, Kitatani and Kaliouby discloses the information processing apparatus according to claim 3. Kitatani discloses further wherein the estimation unit estimates a feeling of the image capturing person on a basis of a degree of attention of the image capturing person to the subject, the degree of attention being calculated from the data regarding a line-of- sight (paras 0069-0072 discloses the user focuses on the car 37 and detecting the direction of the eyes of the user (image capturing person) detecting the feeing of the user when the user was gazing (at the time of focusing (degree of attention regarding line of sight) to the subject).  

11. Regarding claim 6, Kitatani and Kaliouby disclose the information processing apparatus according to claim 2. Kitatani disclose further wherein the sensor data includes at least one of biosensor data, voice data, imaging data, motion sensor data, or data calculated from one or more pieces of sensor data (para 0063-0065 discloses wherein the sensor data includes biological sensor 11 and the biological sensor data as the eye movements (motion sensor data) meeting the above claim limitations, examiner notes that due to the recital of at least one of only one is required to be met).  

12. Regarding claim 7, Kitatani and Kaliouby disclose the information processing apparatus according to claim 2. Kitatani shows and disclose further wherein the image processing unit treats a subject or  (figs 1, 4b, and paras 0070-0072 discloses the computing means 22 extracts as shown in fig 4B features 41, 42 and 43 and also discloses when the brain waves indicate a positive feeling (i.e feeling of the image capturing person), the car 37 which is more artificial object is extracted as the feature amongst the mountain and the flower and if the brain waves indicate a negative feeling (i.e the feeling of the image capturing person) the mountain 35 and the flower 36 are extracted as the features from the image meeting the above limitations). 
13. Regarding claim 11, Kitatani and Kaliouby disclose the information processing apparatus according to claim 2. Kitatani discloses further wherein the image processing unit generates a plurality of treated images by using at least different kinds of feelings (figs 1, 4b, and paras 0070-0072 discloses the computing means 22 extracts as shown in fig 4B features 41, 42 and 43 and also discloses when the brain waves indicate a positive feeling (i.e feeling of the image capturing person), the car 37 which is more artificial object is extracted as the feature amongst the mountain and the flower and if the brain waves indicate a negative feeling (i.e the feeling of the image capturing person) the mountain 35 and the flower 36 are extracted as the features (images) from the image meeting the above limitations)., a feeling estimated by using different pieces of sensor data (figs 1, 4b, and paras 0070-0072 discloses the computing means 22 extracts as shown in fig 4B features 41, 42 and 43 and also discloses when the brain waves indicate a positive feeling (i.e feeling of the image capturing person based on the sensor data 11), the car 37 which is more artificial object is extracted as the feature amongst the mountain and the flower and if the brain waves indicate a negative feeling (i.e the feeling of the image capturing person based on the sensor data 11) the mountain 35 and the flower 36 are extracted as the features from the image meeting the above limitations), or different treatment methods (examiner notes that due to the recital of or in the claim only one is required to be met).  

14. Regarding claim 12, Kitatani and Kaliouby discloses the information processing apparatus according to claim 2. Kitatani discloses further comprising a transmission unit (fig 4b, para 0073 shows the treated image based on the image processing (I.e the features extracted based on the user’s feelings) and para 0074 discloses the transmitting to the public network (s8) meeting the above claim limitations).  

15. Regarding claim 13, Sasakido and Kaliouby discloses the information processing apparatus according to claim 2. Sasakido discloses further comprising a display unit that displays a treated image generated by the image processing unit (figs 2 and 4B shows the treated image displayed based on the feelings of the user (processed) meeting the above claim limitations).    

16. Regarding claim 14, Sasakido and Kaliouby discloses the information processing apparatus according to claim 12. Sasakido discloses further wherein the information processing apparatus outputs information regarding a kind of feeling that has been used in image treatment (figs 1, 4b, and paras 0070-0072 discloses the computing means 22 extracts as shown in fig 4B features 41, 42 and 43 and also discloses when the brain waves indicate a positive feeling (i.e feeling of the image capturing person), the car 37 which is more artificial object is extracted as the feature amongst the mountain and the flower and if the brain waves indicate a negative feeling (i.e the feeling of the image capturing person) the mountain 35 and the flower 36 are extracted as the features (images) from the image meeting the above limitations), sensor data that has been used in estimation of a feeling data (figs 1, 4b, and paras 0070-0072 discloses the computing means 22 extracts as shown in fig 4B features 41, 42 and 43 and also discloses when the brain waves indicate a positive feeling (i.e feeling of the image capturing person based on the sensor data 11), the car 37 which is more artificial object is extracted as the feature amongst the mountain and the flower and if the brain waves indicate a negative feeling (i.e the feeling of the image capturing person based on the sensor data 11) the mountain 35 and the flower 36 are extracted as the features from the image meeting the above limitations), or a treatment method that has been used in image treatment together with the treated image (examiner notes that due to the recital of or only one is required to be met).  



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitatani in view of Kaliouby and in further view of Sasakido.



17. Regarding claim 9, Kitatani and Kaliouby disclose the information processing apparatus according to claim 2. Kitatani shows and discloses the display in fig 4B, paras 0071-0072 with the highlighted features (i.e adding a display) according to the user’s feelings (i.e positive and negative). Kitatani and Kaliouby however are silent and do not recite in exact claim language wherein the image processing unit performs treatment of adding display indicating a feeling of the image capturing person to a subject in the captured image.
Sasakido disclose further wherein the image processing unit performs treatment of adding display indicating a feeling of the image capturing person to a subject in the (fig 1, paras 0053- 0054 discloses displaying on the display 16 an image, information on each of the photographing targets (subjects) appearing in the image and the emotion of the user to each of the photographing targets meeting the above limitations). Before the effective filing date of the invention is made, Kitatani, Kaliouby and Sasakido are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be a highly accurate information processing apparatus at paras 0053-0054, 0156. Therefore it would be obvious and within one ordinary skill in the art to have recognized the advantages of Sasakido in the apparatus of Kitatani and Kaliouby to obtain the invention as specified in claim 9.

18. Regarding claim 10, Kitatani, Kaliouby and Sasakido disclose the information processing apparatus according to claim 9. Sasakido discloses further wherein the display indicating a feeling of the image capturing person includes at least one of a character (figs 1 and 6 shows the display of the feeling of the image capturing person in the form of characters meeting the claim limitations), a symbol, a graph, a figure (fig 1 also shows the emotional score (1,1) also meeting the claim limitations), or an icon (examiner notes that due to the recital of or only one is required to be met).  










s 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasakido in view of el Kaliouby et al., (US20140112540) hereafter Kaliouby.

19. Regarding claim 2, Sasakido discloses the information processing apparatus according to claim 1. Sasakido discloses the line of sight of the user for capturing the images and the sensor data as seen in paras 0013, 0016, 0053, 0156. Sasakido however is silent and do not recite in exact claim language wherein the data regarding a line-of-sight and the sensor data are time-series data from a predetermined period of time before acquisition of the captured image to the acquisition.  
	Kaliouby shows and discloses wherein the data regarding a line-of-sight and the sensor data are time-series data from a predetermined period of time before acquisition of the captured image to the acquisition (figs 2-3 and paras 0030, 0034 shows and discloses the series of line of sights 224, 234, 244, 254,264, 274 etc data and the sensor data from a predetermined period of time before the acquisition of the captured image to the acquisition meeting the claim limitations). Before the effecitive filing date of the invention was made, Sasakido and Kaliouby are combinable because thay are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be the combination of the multiple sources can allow multiple coverage of the capture data and thereby making it possible to provide a higher quality mental state (feeling) analysis in para 0018. Therefor it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Kaliouby in the apparatus of Sasakido to obtain the invention as specified in claim 2.

20. Regarding claim 3, Sasakido and Kaliouby discloses the information processing apparatus according to claim 2. Sasakido shows the line-of-sight of the image capturing person, gaze information indicating which shooting object was viewed as seen in fig 1, paras 0053, 0156 in acquiring the emotion of the user (i.e estimating the feeling of image capturing person) at the time (i.e time zone of gaze and line of sight direction) of capturing the image and in consideration of the line-of-sight direction meeting the limitations of  wherein the estimation unit estimates a feeling of the image capturing person in a time zone in which the image capturing person has kept gazing at the subject, the time zone being determined on a basis of the data regarding a line-of- sight. Kaliouby also shows and discloses the gaze direction, timeline and the line-of-sight direction fig 2 and paras 0026 and 0030. Sasakido and Kaliouby together would therefore meet the limitations of claim 3.

21. Regarding claim 4, Sasakido and Kaliouby discloses the information processing apparatus according to claim 3. Sasakido discloses further wherein the estimation unit estimates a feeling of the image capturing person on a basis of the sensor data (para 0147, 0051, 0055, 0152 discloses the biological sensor value from the user (i.e the image capturing person as seen in fig 1) and also discloses the biological sensor 12 generates the emotion score (i.e feeling of the image capturing person) meeting the above claim limitations).  

22. Regarding claim 5, Sasakido and Kaliouby discloses the information processing apparatus according to claim 3. Sasakido discloses further wherein the estimation unit  (fig 1, paras 0053, 0156 in acquiring the emotion of the user (i.e estimating the feeling of image capturing person) at the time of gaze and line of sight direction (i.e degree of attention calculated from the data regarding the line-of-sight) of capturing the image meeting the claim limitations).  

23. Regarding claim 6, Sasakido and Kaliouby disclose the information processing apparatus according to claim 2. Sasakido disclose further wherein the sensor data includes at least one of biosensor data, voice data, imaging data, motion sensor data, or data calculated from one or more pieces of sensor data (paras 0013, 0051 discloses wherein the sensor data includes at least one of biosensor data, voice data, imaging data, motion sensor data, or data calculated from one or more pieces of sensor data, examiner notes that due to the recital of at least one of only one is required to be met).  

24. Regarding claim 7, Sasakido and Kaliouby disclose the information processing apparatus according to claim 2. Sasakido shows and disclose further wherein the image processing unit treats a subject or  (paras 0078- 0079 discloses the acquisition unit 46 acquires from an image, object information indicating an object to be photographed in an image captured by the user and an emotion score collected from a user when the image is captured and the acquisition unit 11 extracts the target information (treats a subject) and the emotion score (in accordance with a feeling) from the property of the received/captured image meeting the above claim limitations).  

25. Regarding claim 9, Sasakido and Kaliouby disclose the information processing apparatus according to claim 2. Sasakido disclose further, wherein the image processing unit performs treatment of adding display indicating a feeling of the image capturing person to a subject in the captured image (fig 1, paras0053- 0054 discloses displaying on the display 16 an image, information on each of the photographing targets appearing in the image and the emotion of the user to each of the photographing targets meeting the above limitations).  

26. Regarding claim 10, Sasakido and Kaliouby disclose the information processing apparatus according to claim 9. Sasakido discloses further wherein the display indicating a feeling of the image capturing person includes at least one of a character (figs 1 and 6 shows the display of the feeling of the image capturing person in the form of characters meeting the claim limitations), a symbol, a graph, a figure (fig 1 also shows the emotional score (1,1) also meeting the claim limitations), or an icon (examiner notes that due to the recital of or only one is required to be met).  

27. Regarding claim 11, Sasakido and Kaliouby disclose the information processing apparatus according to claim 2. Sasakido discloses further wherein the image processing unit generates a plurality of treated images by using at least different kinds (figs 1, 6, para 0007, 0035, 0075 discloses the plurality of treated images (i.e the images with the user’s (i.e image capturing person) feelings like “hyperpositive, hypernegative etc with respect to the targets in the images meeting the claim limitations, due to the recital of or only one is required to be met) a feeling estimated by using different pieces of sensor data (paras 0007, 0016 also discloses acquiring biometric sensor values (sensor 12) of the user (i.e the image capturing person) when the images are captured (i.e the arousal degree) and the (pleasure degree) and then the head mounted device 10 assigns the generated combination of the wakefulness (arousal) and the pleasure to an image as an emotion score meeting the claim limitations, examiner notes that due to the recital of or only one is required to be met), or different treatment methods.  

28. Regarding claim 12, Sasakido and Kaliouby discloses the information processing apparatus according to claim 2. Sasakido discloses further comprising a transmission unit that transmits a treated image generated by the image processing unit to an external apparatus (fig 1, para 0007, 0016 shows and discloses the treated image generated by the image processing unit (i.e head mounted device assigns the generated combination of the wakefulness and the pleasure to an image as an emotion score and transmits an image (treated image) to the social network 30 via transmission via network 2 meeting the above claim limitations).  

29. Regarding claim 13, Sasakido and Kaliouby discloses the information processing apparatus according to claim 2. Sasakido discloses further comprising a display unit (figs 1-2 display unit 16, para 0007, 0016 shows and discloses the displaying of treated image (fig 1 shows the image with the emotional score attached corresponding the targets on display of the head mounted device) generated by the image processing unit (i.e head mounted device assigns the generated combination of the wakefulness and the pleasure to an image as an emotion score and transmits an image (treated image) to the social network 30 via transmission via network 2 meeting the above claim limitations).    

30. Regarding claim 14, Sasakido and Kaliouby discloses the information processing apparatus according to claim 12. Sasakido discloses further wherein the information processing apparatus outputs information regarding a kind of feeling that has been used in image treatment (figs 1-2 display unit 16, para 0007, 0016 shows and discloses the displaying of treated image (fig 1 shows the image with the emotional score attached corresponding the targets on display of the head mounted device) generated by the image processing unit (i.e head mounted device assigns the generated combination of the wakefulness and the pleasure to an image as an emotion score an transmits an image (treated image) to the social network 30 via transmission via network 2 meeting the above claim limitations of outputs), sensor data that has been used in estimation of a feeling, or a treatment method that has been used in image treatment together with the treated image (examiner notes that due to the recital of or only one is required to be met).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669